 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     KAREEM J. HOWELL,                              Case No. 1:18-cv-00311-LJO-EPG (PC)
11
                    Plaintiff,                      ORDER FOLLOWING INITIAL
12                                                  SCHEDULING CONFERENCE
            v.
13
     J. BURNS, et al.,
14
                    Defendants.
15
16          Kareem J. Howell (“Plaintiff”), proceeding pro se and in forma pauperis, filed this civil
17   rights action pursuant to 42 U.S.C. § 1983 against J. Burns, D. Lopez, and J. Holland
18   (“Defendants”) on March 5, 2018. (ECF No. 1.) On April 25, 2018, Plaintiff filed a First
19   Amended Complaint. (ECF No. 10.) This action now proceeds on Plaintiff’s claims for excessive
20   force in violation of the Eighth Amendment against Defendant D. Lopez, for deliberate
21   indifference to serious medical needs in violation of the Eighth Amendment against Defendants
22   D. Lopez and J. Burns, and for interference with the mail and retaliation in violation of the First
23   Amendment against Defendant J. Holland. (ECF Nos. 11, 12.)
24          On February 20, 2019, the parties telephonically appeared for an initial scheduling
25   conference. (ECF No. 33.) During the Conference, and with the benefit of the scheduling
26   conference statements provided by the parties, the Court and the parties discussed relevant
27   documents in this case and their possible locations. As discussed on the record at the
28   conference, it is hereby ordered as follows:

                                                      1
 1       1.       Plaintiff shall provide initial disclosures to Defendants with the following
 2                information within thirty (30) days from the date of service of this order:
 3                a. The name and, if known, the address and telephone number of each individual
 4                     likely to have discoverable information—along with the subjects of that
 5                     information—that Plaintiff may use to support his claims, unless the use would
 6                     be solely for impeachment.
 7                b. A copy—or a description by category and location—of all documents,
 8                     electronically stored information, and tangible things that Plaintiff has in his
 9                     possession, custody, or control and may use to support his claims, unless the use
10                     would be solely for impeachment. Plaintiff may identify any such documents by
11                     referring to the exhibits to his motion for summary judgment (ECF No. 19).
12       2.       In order to determine if Defendants may properly view Plaintiff’s mental health
13                records, the Court orders the following. Within thirty (30) days from the date of
14                service of this order, Plaintiff shall file with the court a supplemental submission
15                stating whether he is seeking damages in this action for emotional distress, and if so,
16                the nature of those damages.1 If Plaintiff indicates that he is seeking damages in this
17                action for emotional distress, within fifteen (15) days of the filing of Plaintiff’s
18
19   1
       Jaffee v. Redmond, 518 U.S. 1, 15 n. 14 (1996) (holding that “confidential communications between a licensed
20   psychotherapist and her patients in the course of diagnosis or treatment are protected from compelled disclosure”
     under a psychotherapist-patient privilege and noting that “[l]ike other testimonial privileges, the patient may of
21   course waive the protection”); E.E.O.C. v. California Psychiatric Transitions, 258 F.R.D. 391, 399 (E.D. Cal.
     2009) (“Because the Supreme Court has not addressed the rule of waiver of the psychotherapist-patient privilege
22   when a plaintiff brings forth claims based on emotional distress, two different approaches to the waiver have
     emerged since Jaffee. Under the broad approach, the psychotherapist-patient privilege is waived whenever the
23   patient places his mental condition at issue. . . . Under the narrow approach, the psychotherapist-patient privilege
     is waived only if the patient places the contents of the communication itself at issue, which excludes raising a
24   claim of emotional distress. . . .” (citations omitted)); Curry v. United States, No. 2:16-CV-2898-JAM-CMK, 2018
     WL 347661, at *1 (E.D. Cal. Jan. 9, 2018) (“Under the narrower approach, courts have concluded that the
25   privilege is waived only if the plaintiff places the contents of the communications at issue, which does not happen
     where the plaintiff claims only generic “garden variety” emotional distress damages. . . . ‘Garden variety’
26   emotional distress has been described in a number of ways, such as ‘the distress that any healthy, well-adjusted
     person would likely feel as a result of being so victimized;’ ‘the generalized insult, hurt feelings and lingering
27   resentment which anyone could be expected to feel’ given the defendant’s conduct;’ and general pain and
     suffering that is not serious enough to require psychological treatment or to disrupt or affect the claimant’s life
28   activities.” (citing Flowers v. Owens, 274 F.R.D. [218, 225-226 (N.D. Ill. 2011))).


                                                              2
 1              supplemental submission, Defendant shall file a response setting forth arguments as
 2              to whether Plaintiff has waived the psychotherapist-patient privilege.
 3     3.       Plaintiff shall provide Defendants with the 7219 Medical Injury Report related to
 4              the incident alleged in the operative complaint within forty-five (45) days of the
 5              date of service of this order.
 6     4.       Defendants shall provide Plaintiff with any use of force video, grievance or appeal
 7              documents, and documents from any investigation related to the incident alleged in
 8              the operative complaint within forty-five (45) days of the date of service of this
 9              order or submit those documents for in camera review. If Defendants claim the
10              official information privilege, the Court will conduct an in camera review of the
11              purported privileged documents. Defendants should provide any purported
12              privileged documents to the Court with a memorandum describing why the
13              documents are subject to the privilege and providing any proposed redactions within
14              forty-five (45) days of the date of service of this order.
15     5.       Defendants shall also prepare a proposed protective order and provide it to the Court
16              within forty-five (45) days. Until the Court issues a protective order in this case,
17              Defendants may only use Plaintiff’s medical records in this action, and shall keep
18              said documents confidential. Defendants may not use Plaintiff’s mental health
19              records unless the Court has determined that Plaintiff has waived the
20              psychotherapist-patient privilege.
21
     IT IS SO ORDERED.
22
23
       Dated:     February 26, 2019                            /s/
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                     3
